PER CURIAM.
Defendants/counterclaimants appeal an amended final judgment in favor of the plaintiff and raise two issues for our consideration, only one of which we elect to discuss. While we basically affirm the trial court, we remand for correction of the amount of the judgment to which appellee is entitled in two respects. First, the trial court erred in not deducting the $3,500 *709advanced to Mr. Smith which it should have deducted. Second, in the amended final judgment the trial court indicated the gross amount was the figure presented by the defendants, and that there was no dispute as to the amount of the draws or advances.
The discrepancy as to the gross amount is the difference between $70,986.11, as stated by appellee, and $70,625.15, as stated by appellants. That amount is $360.96, a less than substantial sum. It may be the trial court meant to say plaintiff’s rather than defendants’ figures were being accepted. That is a minor, easily correctable error. There was conflicting evidence, either of which the trial court could have found more credible, and whichever it chose this court would have to say was substantial and competent. On remand, the trial court is directed to correct the judgment; if it meant to accept defendants’ figure on the gross commissions, as it said, the entire calculation must be corrected. It is obvious also that one cannot subtract a sum ending in $.11 from a sum ending in $.11 and come up with a difference also ending in $.11. Thus, there is another arithmetic error that may have to be corrected.
HERSEY, C.J., and ANSTEAD and GLICKSTEIN, JJ., concur.